Title: Thomas Jefferson’s Notes on Thomas Cooper and the University of Virginia, after 3 Oct. 1820, 3 October 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          Extract from a letter of Sep. 19. 1817. from Dr Cooper to Th: Jefferson‘I calculate that in a course of Philosophical & Chemical lectures at Philadelphia the expences would be 300.D. for articles quæ ipso usu consumantur. it would cost about 100.D. in Charlottesville.’Extract from the Journals of the Visitors 1817. Oct. 8. ‘Certain letters from Dr T. Cooper to Th Jefferson dated Sep 17 & 19. being communicated to the B. of Visitors Etc Resolved Etc‘3.That the expence in articles consumed necessarily in a course of chemical lectures shall be paid by the College.’At a meeting of the Visitors Etc Mar. 29. 1819.Dr Cooper confirmed in his appointment. Etc‘Resolved that until he shall have 50 students in Chemistry, the expence in articles consumed necessarily in the courses of Chemical lectures be defrayed by the University; not exceeding 250:D in any course.At a meeting Etc 1820. Oct. 3 the contract with Dr Cooper is annulled.[Note at the meeting Mar 29. 19. the established tuition fee to the Professors is ‘for instruction in any or all the branches of science which constitute his department.
            